Mr. Justice Matohett delivered the opinion of the court. 6. ■ Mechanics’ liens, § 125*—when attach. A mechanic’s lien attaches from the time the contract is made. It attaches to the interest of those who make the contract, and to that of all those who authorize or knowingly permit such contract to be made. 7. Tobeens Act—effect of Mechanics’ Liens Act upon as to filing and registering claims for liens. The Mechanics’ Liens Act of 1903 (J. & A. ¶ 7139 et seq.), although a later enactment than the Torrens Act, did not have the effect of operating to repeal sections 89, 90, 92 of the latter Act (J. & A. ¶¶ 2365, 2366, 2368), relating to the filing and registering of claims for mechanics’ liens. 8. Mechanics’ liens, § 204*—when general payments applied on unsecured claims. Although a part of property against which it is sought to enforce mechanics’ liens has not been registered as required by sections 89, 90, 92 of the Torrens Act (J. & A. ¶¶ 2365, 2366, 2368), a court of equity, will apply general payments which have been made on account of all the claims to the unsecured portion thereof.